     Case 3:18-cv-00836-AJB-WVG Document 18 Filed 11/16/18 PageID.75 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11
     MONETH DE LA CRUZ,                           Case No: 3:18-cv-00836-AJB-WVG
12
                  Plaintiff,                     ORDER GRANTING JOINT
13
                                                 MOTION TO DISMISS
     v.
14
     CAPITAL ONE BANK (USA), NA.,                (Doc. No. 15)
15
16                Defendant.
17
18
19         IT IS HEREBY ORDERED based on the Joint Stipulation for Dismissal entered
20   into by the parties, the above-captioned matter is hereby dismissed with prejudice pursuant
21   to Fed. R. Civ. P. 41(a), with each party to bear its own costs and attorneys’ fees.
22   IT IS S ORDERED.
23   Dated: November 16, 2018
24
25
26
27
28

                                                   1
                                                                                            18cv0836
